GILLETTE, P. J.
On March 8, 1980, defendant was indicted on one count of Murder, two counts of Robbery in the First Degree and one count of Unauthorized Use of a Vehicle. Pursuant to plea negotiations, defendant pled guilty to the Murder charge. The other charges were dismissed. The trial court’s judgment and sentencing order provides, in pertinent part:
«if; if; if; if; if;
"It is therefore, ordered and adjudged by the court that the said [defendant] be imprisoned in the Oregon State Corrections Division for an indeterminate period of time, but not to exceed a period of life with a mandatory minimum of 25 years as required by statute. ” (Emphasis supplied.)
While the sentence to life imprisonment is permissible, the emphasized portion of the judgment is a reference to a portion of ORS 163.115(5) which has been held unconstitutional by the Oregon Supreme Court in State v. Shumway, 291 Or 153, 630 P2d 796 (1981). The emphasized portion is therefore a nullity and should be disregarded by all agencies, including the Corrections Division and the Board of Parole, which have jurisdiction over the accused.
Judgment of conviction affirmed as modified.